DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/528,298, filed 5/19/2017, appears to claim only subject matter directed to an invention that is not independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application does not constitute a divisional application. 
No receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/2/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "hose clamps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Clam 12 recites “its”; however, it is not clear to the Examiner exactly what “its” is referencing.
Claim 12 recites “predetermined stiffening region”; however, it is not clear to the Examiner exacting what this means. What metrics are used to exactly determine the predetermined stiffening region.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3565116, Gabin.
	In regards to claim 1, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses a fluid connection system comprising a sleeve (25), a hose (10), a fluid connector (13), and a hose clamp (18), said fluid connector comprising at least one rigid body made of a sterilizable biocompatible material, defining a first bore, the rigid body comprising a first endpiece portion for mechanical assembly, said hose comprising a flexible connection portion made of at least partially elastomeric sterilizable biocompatible material, defining a second bore and an end, the flexible connection portion comprising a second portion for mechanical assembly, the fluid connector and the flexible connection portion of the hose being assembled to one another by mechanical engagement in an assembly region of the first endpiece portion and second endpiece portion for mechanical assembly, in an assembly configuration in which the flexible connection portion of the hose surrounds the rigid body, and the first and second bores are in fluid communication with each other, said hose clamp being tightened onto the hose in the assembly region, said sleeve being shrunk to be tight but with free movement on the hose and on the hose clamp and extending over a provided stiffening region extending over at least a portion of the assembly region, the stiffening region extending from the end of the hose, the sleeve extending from the end of the hose and along a portion of the hose beyond the assembly region,.
	In regards to claim 2, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the hose clamp is tightened directly onto the hose in the assembly region before placement of the sleeve.
	In regards to claim 3, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the sleeve fits the shape of the hose clamp at the assembly.
	In regards to claim 6, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the hose clamp Is a metal hose clamp.
In regards to claim 8, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses after being placed and shrunk, the sleeve totally recovers the hose clamp; such that the sleeve is able to smoothen any protruding part of said hose clamp.
	In regards to claim 9, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the sleeve, after being placed and shrunk, extends from either sides of the hose clamp,
	In regards to claim 10, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the sleeve is of thermoshrinkable material.
	In regards to claim 11, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the sleeve and the hose clamps are the sole means of stiffening the hose on the fluid connector.
In regards to claim 12, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses a method for manufacturing a fluid connection system between a hose and a fluid connector, said fluid connector comprising at least one rigid body made of a sterilizable biocompatible material, defining a first bore, the rigid body comprising a first endpiece portion for mechanical assembly, said hose comprising a flexible connection portion of an at least partially elastomeric sterilizable biocompatible material, defining a second bore and an end, the flexible connection portion comprising a second portion for mechanical assembly, the method comprising the following two steps carried out in any order: - the fluid connector and the flexible connection portion of the hose are assembled to one another by mechanical engagement in an assembly region of the first and second portions for mechanical assembly, in an assembly configuration in which the flexible portion of the hose surrounds the rigid body, over an assembly region, the first and second bores being in fluid communication with each other, - a hose clamp is mounted on the house in the assembly region, and its diameter is reduced such that the hose clamp is mounted tight on the hose, - a sleeve is positioned loosely around the hose, in such way that said sleeve recovers the hose clamp, said sleeve being of thermo-shrinkable material, said sleeve extending over a predetermined stiffening region extending over at least a portion of the assembly region, the method then comprising the following step: said sleeve is shrunk to be tight but with free movement on the hose, extending over a predetermined stiffening region extending over at least a portion of the assembly region, the stiffening region extending from the end of the hose, the sleeve extending from the end of the hose and along a portion of the hose beyond the assembly region.
In regards to claim 13, in Figures 3-4 and paragraphs detailing said figures, Gabin discloses the sleeve is shrunk by applying a temperature of more than 800C for longer than 3 seconds at the sleeve.

Claim(s) 1-3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120223517, Morrissey et al.
	In regards to claim 1, in Figures 2-4 and paragraphs detailing said figures, Morrissey et al disclose a fluid connection system comprising a sleeve (8), a hose (6), a fluid connector (2), and a hose clamp (see [0021]), said fluid connector comprising at least one rigid body made of a sterilizable biocompatible material, defining a first bore, the rigid body comprising a first endpiece portion for mechanical assembly, said hose comprising a flexible connection portion made of at least partially elastomeric sterilizable biocompatible material, defining a second bore and an end, the flexible connection portion comprising a second portion for mechanical assembly, the fluid connector and the flexible connection portion of the hose being assembled to one another by mechanical engagement in an assembly region of the first endpiece portion and second endpiece portion for mechanical assembly, in an assembly configuration in which the flexible connection portion of the hose surrounds the rigid body, and the first and second bores are in fluid communication with each other, said hose clamp being tightened onto the hose in the assembly region, said sleeve being shrunk to be tight but with free movement on the hose and on the hose clamp and extending over a provided stiffening region extending over at least a portion of the assembly region, the stiffening region extending from the end of the hose, the sleeve extending from the end of the hose and along a portion of the hose beyond the assembly region,.
	In regards to claim 2, Figures 2-4 and paragraphs detailing said figures, Morrissey et al disclose the hose clamp is tightened directly onto the hose in the assembly region before placement of the sleeve.
	In regards to claim 3, Figures 2-4 and paragraphs detailing said figures, Morrissey et al disclose the sleeve fits the shape of the hose clamp at the assembly.
	In regards to claim 11, in Figures 2-4 and paragraphs detailing said figures, Morrissey et al disclose the sleeve and the hose clamps are the sole means of stiffening the hose on the fluid connector.
In regards to claim 12, in Figures 2-4 and paragraphs detailing said figures, Morrissey et al disclose a method for manufacturing a fluid connection system between a hose and a fluid connector, said fluid connector comprising at least one rigid body made of a sterilizable biocompatible material, defining a first bore, the rigid body comprising a first endpiece portion for mechanical assembly, said hose comprising a flexible connection portion of an at least partially elastomeric sterilizable biocompatible material, defining a second bore and an end, the flexible connection portion comprising a second portion for mechanical assembly, the method comprising the following two steps carried out in any order: - the fluid connector and the flexible connection portion of the hose are assembled to one another by mechanical engagement in an assembly region of the first and second portions for mechanical assembly, in an assembly configuration in which the flexible portion of the hose surrounds the rigid body, over an assembly region, the first and second bores being in fluid communication with each other, - a hose clamp is mounted on the house in the assembly region, and its diameter is reduced such that the hose clamp is mounted tight on the hose, - a sleeve is positioned loosely around the hose, in such way that said sleeve recovers the hose clamp, said sleeve being of thermo-shrinkable material, said sleeve extending over a predetermined stiffening region extending over at least a portion of the assembly region, the method then comprising the following step: said sleeve is shrunk to be tight but with free movement on the hose, extending over a predetermined stiffening region extending over at least a portion of the assembly region, the stiffening region extending from the end of the hose, the sleeve extending from the end of the hose and along a portion of the hose beyond the assembly region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabin.
In regards to claim 7, Gabin discloses the claimed invention except for the hose clamp comprising a form of a preformed ring having at least one ear projecting outward relative to the preformed ring. Applicant has failed to disclose any criticality for the hose clamp comprising a form of a preformed ring having at least one ear projecting outward relative to the preformed ring. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the hose clamp with a form of a preformed ring having at least one ear projecting outward relative to the preformed ring, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey et al in view of US 2009/0211061, Cianciolo.
In regards to claims 4 and 5, Morrissey et al disclose the claimed invention except for a plastic hose clamp comprising a system of catches on a strip, engaging with a locking hook arranger in a head of said hose clamp. Cianciolo teaches a plastic hose clamp (10) comprising a system of catches on a strip, engaging with a locking hook arranger in a head of the hose clamp “a compressive force to be exerted on the flexible conduit” ([0019]). As Cianciolo relates to a tie wrap connector for connecting a flexible conduit a fitting such as a barbed fitting, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a plastic hose clamp comprising a system of catches on a strip, engaging with a locking hook arranger in a head of the hose clamp, a compressive force to be exerted on the flexible conduit, as taught by Cianciolo.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 12 and 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 10 and 11 of prior U.S. Patent No. 10,883,643. This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679